Citation Nr: 1033116	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-46 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether there was a timely request for waiver of recovery of an 
overpayment of pension benefits in the original calculated amount 
of $1,423.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to September 
1948.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Debt Management Center (DMC) in Fort Snelling, Minnesota.  
This matter then came under the jurisdiction of the VA Regional 
Office and Insurance Center (IROC) located in Philadelphia, 
Pennsylvania.  In July 2010, the Veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge presided 
while at the Regional Office (RO) in St. Petersburg, Florida.  A 
transcript of that hearing has been associated with the Veteran's 
claims file.  The DMC, IROC, and RO entities described above 
maybe referred to herein collectively as the Agency of Original 
Jurisdiction (AOJ).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By letter dated February 4, 2002, the Veteran was notified of 
an overpayment of compensation and pension benefits in the amount 
of $1,423.00.

2.  The February 4, 2002, letter informed the Veteran that he had 
180 days from the date of the notice of indebtedness within which 
to request a waiver of the debt.

3.  February 4, 2002, letter was sent to the Veteran's last known 
address of record.

4.  The Veteran's request for waiver of recovery of the 
overpayment in question was received by VA on July 28, 2009.



CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of 
pension benefits was not timely.  38 U.S.C.A. § 5302(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 1.963 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 
132 (2002).

The Veteran asserts that he is entitled to a waiver of recovery 
of an overpayment of pension benefits in the amount of $1,423.00.  
During his July 2010 Travel Board hearing, he explained that he 
was unaware that a debt had been created.  He contended that he 
had been travelling extensively in the early to late 1990's and 
that he never received notice of the overpayment.  He added, 
however, that at the time the notice of overpayment had been 
mailed, he was residing in Florida.  He also added that he did 
not keep VA updated as to his whereabouts as he moved around.  
The Veteran also argued that an audit had never been conducted, 
and that he believed he had already repaid his debt to VA.

Under the applicable regulations, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrated to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  See 38 C.F.R. § 1.963(b) (2009); see also 38 
U.S.C.A. § 5302(a) (West 2002).

The Veteran was awarded VA pension benefits in November 1992.  In 
November 1998, he was notified by letter that the improved 
pension payment amount had been amended.  In March 2001, the AOJ 
contacted Bank of America, N.A., in order to obtain a current 
address of the Veteran.  Later that month, Bank of America, N.A., 
provided the Veteran's address that was of record in their 
institution.

In September 2001, the AOJ sent the Veteran a letter proposing 
the stop payments effective February 1, 1998, as a result of a 
change in his family income or net worth.

In October 2001, the AOJ again contacted Bank of America, N.A., 
in order to obtain a current address of the Veteran.  In November 
2001, Bank of America, N.A., provided the Veteran's address that 
was of record in their institution.

In a letter dated February 4, 2002, the Veteran was notified of 
the overpayment of pension benefits in the amount of $1,423.00.  
The letter informed the Veteran that he had 180 days from the 
date of the notice of indebtedness within which to request a 
waiver of the debt.

On July 28, 2009, the AOJ received a Financial Status Report (VA 
Form 5655) which the RO construed as an implied request for 
waiver of recovery of the overpayment.

In August 2009, the VA Committee on Waivers and Compromises 
denied the Veteran's request for a waiver of overpayment as it 
had not been filed within 180 days of the date of notification.

In September 2009, the Veteran submitted a notification of 
disagreement on the decision made on his case in which he also 
requested an audit to prove his indebtedness.  Thereafter, in 
December 2009, he perfected a substantive appeal.

In April 2010, AOJ conducted an audit of this matter and 
determined that the total amount overpaid to the Veteran was 
$1,423.00.

Having carefully considered the competent evidence of record in 
this matter, the Board finds that the Veteran was notified by DMC 
of the overpayment indebtedness, the right to request a waiver, 
and the 180 day time limit for requesting a waiver.  That letter 
was sent to the Veteran's address of record at that time, and 
there is no indication that the letter was returned as non-
deliverable.  In this regard, in his July 2010 hearing, the 
Veteran reported that he had been living in Florida at the time 
the notice of overpayment had been mailed.  There is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992), [citing United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)].  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), this presumption of regularity has been 
extended to procedures at the RO.  In the absence of evidence to 
the contrary, it can be presumed that the Veteran received notice 
of the overpayment of VA pension benefits.  Therefore, the Board 
must presume that the Veteran received the letter and was thereby 
properly notified of his right to request a waiver.  See Jones v. 
West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity 
attaches to the mailing of notice to the latest address of 
record).

Moreover, during his July 2010 hearing, the Veteran also admitted 
that he did not keep VA updated as to his whereabouts as he moved 
around.  However, it is the Veteran's responsibility to keep VA 
apprised of his whereabouts.  The "duty to assist" the Veteran in 
the development of facts pertinent to his claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is 
not required "to turn up heaven and earth" to find the correct 
address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  The Board finds that VA properly discharged its duty to 
mail the Veteran appropriate notice documents.

As such, the Board finds that the evidence of record shows that 
the Veteran's request for waiver of overpayment was not received 
until July 28, 2009, more than 180 days subsequent to the DMC's 
February 4, 2002, letter notifying him of the overpayment and 
informing him of his right to request a waiver.

Review of the claims file shows no documents which could be 
construed as a request for waiver prior to July 28, 2009.  The 
regulations cited above note that such a request must be made 
within 180 days of the date of that notice.  Thus, the Veteran's 
request for waiver of overpayment is not timely, and as a matter 
of law, must be denied.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

As the Veteran's request for a waiver of recovery of an 
overpayment of pension benefits in the amount of $1,423.00 was 
not timely, the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


